      Case 2:19-cv-02370-JAM-DB Document 17 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAIME BANUELOS,                                   No. 2:19-cv-2370 JAM DB P
12                        Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    R. WEISS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. On screening plaintiff’s complaint, this court found plaintiff

19   stated a potentially cognizable claim for sexual misconduct in violation of the Eighth Amendment

20   against defendant Weiss. This court further found that plaintiff failed to state an Eighth

21   Amendment claim against Weiss regarding plaintiff’s medical care. (ECF No. 5.) Plaintiff was

22   given the option of proceeding on his sexual misconduct claim or amending his complaint.

23   Plaintiff has chosen to proceed on his sexual misconduct claim and recognizes that his medical

24   claim will be dismissed. (ECF No. 16.)

25          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s claim against defendant

26   Weiss for deliberate indifference to his serious medical needs in violation of the Eighth

27   Amendment be dismissed.

28   ////
                                                       1
      Case 2:19-cv-02370-JAM-DB Document 17 Filed 05/29/20 Page 2 of 2

 1            These findings and recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 3   being served with these findings and recommendations, plaintiff may file written objections with

 4   the court. The document should be captioned “Objections to Magistrate Judge's Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 6   may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

 7   1153 (9th Cir. 1991).

 8   Dated: May 28, 2020

 9

10

11

12

13

14

15

16

17   DLB:9
     DLB1/prisoner-civil rights/banu2370.scrn fr(2)
18

19

20
21

22

23

24

25

26
27

28
                                                        2
